 

Exhibit 10.23

 

AMENDMENT TO TERMINALING SERVICES AGREEMENT

(October 1, 2015)

 

This Amendment and Correction to Terminaling Services Agreement is made as of
the 1st day of October, 2015 between Center Point Terminal Company, LLC, a
Delaware limited liability company (“Terminal”), and Enjet, LLC, a Texas limited
liability company (“Customer”).

 

RECITALS

 

A.          Terminal and Customer are party to that certain Terminaling Services
Agreement dated August 14, 2013, as amended (the “Agreement”), which Agreement
provides for the storage and handling of residual petroleum products as
specified therein at the Terminal Facilities.

 

B.          Terminal and Customer desire to amend the Agreement pursuant to the
terms and conditions contained herein.

 

AGREEMENT

 

In consideration of the foregoing, the mutual covenants herein contained and
other good and valuable consideration (the receipt, adequacy and sufficiency of
which are hereby acknowledged by the parties by their execution hereof), the
parties agree as follows:

 

1.           Definitions. All capitalized terms not otherwise expressly defined
herein shall have the respective meanings given thereto in the Agreement.

 

2.           Amendments.

 

2.1.           Stipulated Volumes. Schedule C of the Agreement shall be amended
to reduce the Stipulated Volumes at the Baton Rouge Facility by 104,438 barrels
effective October 1, 2015.

 

3.           No Other Modification. Nothing contained herein in any way impairs
the Agreement or alters, waives, annuls, varies or affects any provision,
condition or covenant therein, except as specifically set forth in this
Amendment to the Agreement. All other terms and provisions of the Agreement
shall remain in full force and effect.

 

[Signature Page Immediately Follows]

 1

 

 

IN WITNESS WHEREOF, the parties hereto have duly executed this Amendment to the
Terminaling Services Agreement as of the date first written above.

 

  CENTER POINT TERMINAL COMPANY, LLC         By: /s/ Ken Fenton   Name:  Ken
Fenton   Title:  Executive Vice President       ENJET, LLC         By: /s/ LP
Byler   Name:  LP Byler   Title:  President

 

 2

 

 

AMENDED SCHEDULE C

(Effective as of October 1, 2015)

 

STIPULATED VOLUMES

 

Terminal  Stipulated Volume (barrels)  

Initial Contract Term

(estimated commencement

8-14-13)

Baton Rouge   589,306   5 Years Galveston   439,900   5 Years Total Stipulated
Volumes   1,029,206    

 

 3

